Citation Nr: 0806382	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's death pension benefits were properly 
terminated due to excess countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1953 to June 1956.  
He died in April 1998, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
November 2004, which terminated the appellant's death pension 
benefits effective in November 1999, due to excess countable 
income.  In addition to disagreeing with the termination of 
death pension benefits, the appellant also requested waiver 
of recovery of the overpayment that resulted from the 
retroactive termination.  The file does not contain a copy of 
the waiver decision, nor is there any indication of an 
appeal.  The matter is REFERRED to the RO for appropriate 
action, to include associating a copy of the waiver decision 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the surviving spouse of a veteran who had 
qualifying wartime service, and she has been found to be 
basically eligible for death pension benefits.  However, 
death pension benefits may only be paid if the appellant's 
income is below a certain amount, called the "maximum 
rate."  This is the amount of pension she would be entitled 
to if she did not have any income at all.  If she has income, 
but it is less than this maximum amount, this income will be 
subtracted from the amount of pension she receives.  In other 
words, for every dollar of income she receives, the pension 
is reduced by that amount.  If, however, her income is higher 
than the "maximum rate," she is not entitled to any 
pension.  

The appellant's sole source of income is Social Security 
Administration (SSA) benefits.  Beginning in October 1999, 
she received $673 per month, but at the same time, the 
maximum monthly pension rate was $490.  In December 1999, the 
maximum countable income for VA death pension benefits was 
increased to $502 per month, or $6,026 per year.  See VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.  
However, this was still less than the SSA she was receiving, 
which increased to $689 per month, or $8,268 per year, in 
January 2000.  Thus, the appellant's rate of countable income 
exceeded the maximum countable income by $2,242 for the year 
2000.  

During the succeeding years, the appellant's SSA benefits 
were increased annually, based on specific cost-of-living 
adjustments.  However, maximum VA death pension benefits, 
which, pursuant to 38 U.S.C.A. § 5312, are tied to the same 
cost-of-living percentages, increased at the same rate, so 
that beginning in January 2004, the appellant's SSA income 
was $758 per month, or $9,098 per year, while the maximum 
countable income for death pension benefits was $6,634, which 
was $2,464 less than her income.  Id.  

Since the amount of the SSA benefits that the appellant began 
receiving in October 1999 is higher than the "maximum rate" 
for death pension, once she began receiving SSA benefits, her 
income was too high, and she was not entitled to any VA death 
pension benefits.  As a result, in November 2004, VA 
terminated the appellant's death pension benefits, effective 
in November 1999, due to excess countable income.  

The appellant contends that she needs VA death pension 
benefits to live and pay her medical expenses.  The maximum 
rate of death pension benefits that may be paid is set by 
law.  However, as pointed out by her representative, she has 
indicated that she has significant medical expenses, but she 
has not been specifically told that her income could be 
reduced by the amount of any out-of-pocket, unreimbursed 
medical expenses paid during a relevant time period.    

If certain conditions are met, unreimbursed medical expenses 
paid by the appellant may be excluded from income, i.e., 
subtracted from her income.  The medical expenses must exceed 
5 percent of the maximum rate, and must be deducted, or 
subtracted, from income during the time period in which they 
were paid.  In addition, they must be out-of-pocket expenses, 
for which the claimant received no reimbursement from any 
third party.  In other words, she did not get paid back by 
anyone for these expenses.  

However, medical expenses are deducted from her income.  This 
means that in order for her to be entitled to any pension on 
this basis, paid medical expenses must be greater than the 
break-even point, i.e., the difference between her income and 
the "maximum rate," and even then she would only get paid 
the amount over that.  For example, in her financial status 
report received in December 2004, the appellant reported that 
she was making payments on medical expenses totaling $2,996.  
If she had paid this entire $2,996 during 2004, she would 
only be entitled to $200 in VA death pension for the entire 
year, based on her SSA income during that year.  

The evidence does not show that these expenses were all paid 
during 2004.  Her financial status report is unclear as to 
whether she was paying $50 per month total for medical bills, 
or whether she was paying $50 each for four separate bills.  
However, she began paying a Medicare premium in September 
2004, which counts as a deductible medical expense.  Other 
deductible medical expenses include drugs and medicines, 
eyeglasses, dental treatment, and transportation for medical 
reasons, as well as doctor's appointments and hospital 
services.  

While this seems complicated, the main thing that the 
appellant needs to keep in mind is that if she has paid for 
medical expenses (including Medicare premiums), and that the 
amounts she actually paid (and will not be paid back by 
anyone else for the expenses), reach a break even point of 
roughly $2,800, if she has to pay more than that, she may be 
able to get VA pension benefits, for the amounts she pays 
over the $2,800.  For instance, if she paid medical expenses 
of $3,000 during a year, she may be entitled to VA death 
pension of $200, for the entire year of 2004.  

It must be pointed out that these are rough estimates, based 
on income and medical expenses only, for the purpose of 
explaining to the appellant how medical expenses are counted, 
and for her to use as a rough guideline in deciding whether 
to submit her medical expenses, or, at a later date, apply 
for pension.  They do not take any other factors involving 
whether payments would be made into consideration, and are 
not by any means precise.  

One possible other consequence involves the status of her 
overpayment, resulting from the retroactive termination of 
benefits.  The file shows that she requested a waiver of 
recovery of the overpayment, but a copy of the waiver 
decision is not in the file.  If this was denied, and not 
appealed, she should be told to submit medical expenses for 
the period of the overpayment, in order to potentially reduce 
it.  (This is included in the issue on appeal, because the 
appeal was taken from the November 2004 decision which 
retroactively terminated the benefits, thereby creating an 
overpayment, and her appeal as to the proper termination of 
benefits relates to the validity of the overpayment.)  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Associate the following evidence with 
the claims file:
*  The waiver decision entered in or about 
August 2005, together with any appellate 
action, if applicable;
*  Information as to whether collection 
action is being taken on the overpayment, 
and, if not, whether there are 
circumstances under which collection 
action would be resume, i.e., future 
entitlement to pension benefits 
established.  

2.  Inform the appellant that her 
countable income from SSA may be reduced 
by the amount of medical expenses 
(including Medicare premiums) that she 
paid during a year, and for which she was 
not paid back by any other party.  Explain 
that for the year 2004, these paid medical 
expenses must be exceed approximately 
$2,800 for her to be potentially entitled 
to any pension, and that she would only be 
entitled to the amount over $2,800, at the 
most.  

Tell her that deductible medical expenses 
include her Medicare premiums, deducted 
from her SSA check. Other deductible 
medical expenses include drugs and 
medicines, eyeglasses, dental treatment, 
and transportation for medical reasons, as 
well as doctor's appointments and hospital 
services.  Provide a VA Form 21-8416, 
Medical Expense Report for her to complete 
and return.

Tell her that she may also submit paid 
medical expenses for the years 1999 
through 2004, if she wishes to try to 
reduce (not waive) any overpayment.  
Inform her that she is not required to 
submit any of this evidence, if she does 
not feel that the medical expenses she 
paid would be high enough for her to 
receive any significant pension benefits.  
Advise her that if she needs help, or does 
not understand the information she 
receives, she should ask her 
representative for assistance, or contact 
the RO.  Tell her about any applicable 
time limits, and any other relevant 
procedural matters.

3.  After providing a suitable period for 
response, the RO should take appropriate 
action, based on the appellant's response, 
if any.  If the decision remains adverse 
to the appellant, she and her 
representative should be provided a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



